—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered July 29, 1998, convicting him of criminal contempt in the second degree and harassment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminal contempt in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt of criminal contempt in the second degree was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.